543 F.2d 553
UNITED STATES of America, Plaintiff-Appellee,v.Raul Ruben MEDINA, Defendant-Appellant.
No. 76-2152
Summary Calendar.*United States Court of Appeals,
Fifth Circuit.Dec. 6, 1976.

Roland Dahlin, II, Federal Public Defender, Karen K. Friedman, Asst. Federal Public Defender, Houston, Tex., Gustavo L. Acevedo, Asst. Federal Public Defender, Laredo, Tex., for defendant-appellant.
Edward B. McDonough, Jr., U.S. Atty., Mary L. Sinderson, George A. Kelt, Jr., Robert A. Berg, James R. Gough, Asst. U.S. Attys., Houston, Tex., for plaintiff-appellee.
Appeal from the United States District Court for the Southern District of Texas.
Before GODBOLD, HILL and FAY, Circuit Judges.
PER CURIAM:


1
The search of appellant's vehicle took place at the Sarita checkpoint which was the subject of Sifuentes v. United States, affirmed sub nom., United States v. Martinez-Fuerte, --- U.S. ----, 96 S.Ct. 3074, 49 L.Ed.2d 1116 (1976).  The officer had probable cause to search the car after appellant ran the checkpoint, after his car interior smelled of air freshener, and after he denied having a key to the trunk.  See United States v. Torres, 537 F.2d 1299, 5 Cir. 1976.  The judgment of the district court finding appellant guilty of possession of marijuana with intent to distribute is AFFIRMED.



*
 Rule 18, 5 Cir., see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I